DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 were previously pending and subject to a Final Office Action having a notification date of November 30, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an RCE on March 1, 2021. Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, and 21 were amended. Claims 2, 5, 9, 12, 16 and 19 were canceled. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21, as recited in the RCE, are currently pending and subject to the final office action below.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 7, regarding 35 U.S.C. § 101 Rejection Section, filed March 1, 2021, with respect to the rejections of claims 1-21 under 35 U.S.C. § 101 for being directed to non-statutory subject matter have been fully considered and are persuasive.  The  Rejections of the rejections of claims 8-14 under 35 U.S.C. § 101 for being directed to non-statutory subject matter have been withdrawn.
However, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 under 35 U.S.C. § 101 regarding the claimed invention being directed to an abstract idea without significantly more are being maintained in this NON-FINAL OFFICE ACTION. Please see updated rejections below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-21 are directed to a system (i.e., a machine). Accordingly, claims 1-21 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 15 includes limitations that recite an abstract idea. .  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A computing system including a processor and memory configured to perform operations comprising: 
receiving a request to render clinical content during a patient encounter, wherein the clinical content includes an x-ray image with annotations describing a portion of the x-ray image; 
determining if the clinical content includes sensitive content, wherein the sensitive content includes the annotations describing the portion of the x-ray image; and 
if the clinical content includes sensitive content, rendering: 
a complete version of the clinical content on a first device within a monitored space wherein the first device is a private device with the complete version of the clinical content available only to one or more medical professionals of the patient encounter, wherein the complete version of the clinical content includes the annotations describing the portion of the x-ray image, and 
a limited version of the clinical content on a second device within the monitored space, wherein the second device is a public device with the limited version of the clinical content available to all encounter participants of the patient encounter, wherein the limited version of the clinical content excludes the annotations describing the portion of the x-ray image, wherein the complete version of the clinical content is rendered on the first device within the monitored space while simultaneously rendering the limited version of the clinical content on the second device within the monitored space.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining if content includes sensitive content, and rendering content with or without sensitive content in a monitored space all relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because determining if content includes sensitive content, and rendering content with or without sensitive content in a monitored space are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 17-18 and 20-21 (similarly for dependent claims 3-4 and 6-7, 10-11 and 13-14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 17-18, and 20, these claims merely recite specific kind of devices that the content were rendered on. Claims 17-18 (similarly to claims 3-4, and 10-11) recite visual or audio private devices. Claims 20 (similarly to claims 6, and 13) recites visual public device. Claim 21 (similarly to claims 7 and 14) recite specific kind of content that was categorized as sensitive content such as sensitive text-based content etc.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
receiving a request to render clinical content during a patient encounter, wherein the clinical content includes an x-ray image with annotations describing a portion of the x-ray image (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
determining if the clinical content includes sensitive content, wherein the sensitive content includes the annotations describing the portion of the x-ray image; and 
if the clinical content includes sensitive content, rendering: 
a complete version of the clinical content on a first device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) within a monitored space, wherein the first device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is a private device with the complete version of the clinical content available only to one or more medical professionals of the patient encounter, wherein the complete version of the clinical content includes the annotations describing the portion of the x-ray image, and 
a limited version of the clinical content on a second device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) within the monitored space, wherein the second device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is a public device with the limited version of the clinical content available to all encounter participants of the patient encounter, wherein the limited version of the clinical content excludes the annotations describing the portion of the x-ray image, wherein the complete version of the clinical content is rendered on the first device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) within the monitored space while simultaneously rendering the limited version of the clinical content on the second device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) within the monitored space.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of “receiving a request to render clinical content during a patient encounter, wherein the clinical content includes an x-ray image with annotations describing a portion of the x-ray image”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the computer system that includes a processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations of first device and second device within the monitored space, the Examiner submits that these limitations amount to merely using a computer to perform the Id.). 
For claim 17 (similar to claims 3 and 10), regarding the additional limitations of “visual private device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 18 (similar to claims 4 and 11), regarding the additional limitations of “audible private device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 20 (similar to claims 6 and 13), regarding the additional limitations of “visual public device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 21 (similar to claims 7 and 14), regarding the additional limitations of “sensitive text-based content; sensitive prognosis-based content; sensitive diagnosis-based content; and sensitive complication-based content”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a 
For these reasons, representative independent claim 15 with its dependent claims 17-18 and 20-21, and analogous independent claim 1 with its dependent claims 3-4 and 6-7, analogous independent claim 8 with its dependent claims 10-11 and 13-14 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitations of first device and second device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitations of “receiving a request to render clinical content during a patient encounter, wherein the clinical content includes an x-ray image with annotations describing a portion of the x-ray image”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 17 and analogous dependent claims 3 and 10, regarding the additional limitations of “visual private device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
In dependent claim 18 and analogous dependent claims 4 and 11, regarding the additional limitations of “audible private device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
In dependent claim 20 and analogous dependent claims 6 and 13, regarding the additional limitations of “visual public device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
In dependent claim 21 and analogous dependent claims 7 and 14, regarding the additional limitations of “sensitive text-based content; sensitive prognosis-based content; sensitive diagnosis-based content; and sensitive complication-based content”, the Examiner submits that these limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not 
Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are ineligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0011194 to Arshad et al. ("Arshad"), in view of U.S. Patent App. Pub. No. 2012/0159391 to Berry et al. ("Berry"), in view of U.S. Patent App. Pub. No. 2015/0278534 to Thiyagarajan et al. ("Thiyagarajan"), in view of U.S. Patent App. Pub. No. 2014/0279893 to Branton ("Branton"), and further in view of Nuance (YouTube video clip entitled "Nuance PowerMic Mobile gives clinicians greater mobility", retrieved from Internet: https://www.youtube.com/watch?v=OjoqiePRFtI&feature=emb_logo).
Regarding claims 1, 8 and 15, Arshad discloses:
A computing system including a processor and memory configured to perform operations comprising (see Fig. 1 and [87], a telemedicine system with processor and memory): 
receiving a request to render clinical content during a patient encounter (see [317], [320] and Fig. 32, healthcare provider launches a telemedicine encounter to request to render clinical content during the encounter. Fig. 34 and [330] shows the GUI rendered on healthcare provider’s screen. Fig. 35 and [340] shows the GUI rendered on patient’s screen. Fig. 36 and [341] shows the GUI rendered on healthcare worker’s screen), wherein the clinical content includes an x-ray image with annotations (see [116], system may render medical image information such as X-ray on rendering device for further analysis. They system further provides an interface for health care provider to enter notes regarding the patient’s information);
the first device is a private device available only to one or more medical professionals of the patient encounter (see Fig. 34 and [330], the GUI on healthcare provider’s screen).
Arshad does not explicitly disclose:
the annotations describing a portion of the x-ray image;
determining if the clinical content includes sensitive content, 
if the clinical content includes sensitive content, rendering: 
a complete version of the content on a first device within a monitored space, wherein the first device is with the complete version of the content, wherein the complete version of the content includes sensitive content, 
a limited version of the content on a second device within the monitored space, wherein the second device is with the limited version of the content, wherein the limited version of the content excludes the sensitive content, wherein the complete version of the content is rendered on the first device within the monitored space while simultaneously rendering the limited version of the content on the second device within the monitored space,
the sensitive content being the annotations; 
the annotations describing a portion of the x-ray image;
the second device is a public device available to all encounter participants of the patient encounter.
Berry teaches that it was known in the medical information annotation art at the time of filing to include: 
annotations describing a portion of the x-ray image (see Fig. 3 and [52], annotations can be added and displayed on the graphical elements. Also see [83], graphical element can be patient’s X-Ray or MRI image) in order to improve the annotation ability of graphical element (see paragraph [6] of Berry).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information annotation before the effective filing date of the claimed invention to modify the system of Arshad to include annotations describing a portion of the x-ray image as taught by Berry in order to improve the annotation ability of graphical element. 
Thiyagarajan teaches that it was known in the sensitive information sharing art at the time of filing to include: 
determining if the content includes sensitive content (see [56] and Fig. 4, step 406 determines whether the content has sensitive information), and 
if the content includes sensitive content, rendering: 
a complete version of the content on a first device within a monitored space, wherein the first device is with complete version of the content, wherein the complete version of the content includes the sensitive content (see [56] and Fig. 4, the first application UI content is a complete version which includes sensitive information. Fig. 1A and [49] shows an example of complete version of content on the first computing device 100. Also see [78], the screen sharing is used in a single physical classroom (monitored space) for instructional purposes. For example, a teacher may share screen with a student, teacher’s sensitive information maybe obfuscated from a student’s screen. The teacher’s computer screen shows the complete version of content including the sensitive content), and 
a limited version of the content on a second device within the monitored space, wherein the second device is with the limited version of the content, wherein the limited version of the content excludes the sensitive content (see [57] and Fig. 4, in the second application UI content, the sensitive information is obfuscated. Fig. 1A and [49] shows an example of limited version of content on the second computing device 150. Also see [78], the screen sharing is used in a single physical classroom (monitored space) for instructional purposes. For example, a teacher may share screen with a student, teacher’s sensitive information maybe obfuscated from a student’s screen. The student’s computer screen shows the limited version of content excluding the sensitive content), 
wherein the complete version of the content is rendered on the first device within the monitored space while simultaneously rendering the limited version of the content on the second device within the monitored space (see [78], the screen sharing is used in a single ) in order to protect sensitive information during information sharing session (see paragraph [1] and [58] of Thiyagarajan).
Therefore, it would have been obvious to one of ordinary skill in the art of sensitive information sharing before the effective filing date of the claimed invention to modify the system of Arshad to include determining if the content includes sensitive content; and if the content includes sensitive content, rendering: a complete version of the content on a first device within a monitored space, wherein the first device is with the complete version of the content, wherein the complete version of the content includes sensitive content, and a limited version of the content on a second device within the monitored space, wherein the second device is with the limited version of the content, wherein the limited version of the content excludes the sensitive content, wherein the complete version of the content is rendered on the first device within the monitored space while simultaneously rendering the limited version of the content on the second device within the monitored space as taught by Thiyagarajan in order to protect sensitive information during information sharing session. As in Thiyagarajan, it is within the capabilities of one of ordinary skill in the art to determining if Arshad’s clinical content includes sensitive content; and if Arshad’s clinical content includes sensitive content, rendering: a complete version of Arshad’s clinical content on a first device within a monitored space, wherein the first device is with the complete version of Arshad’s clinical content, wherein the complete version of Arshad’s clinical content includes sensitive content, and a limited version of Arshad’s clinical content on a second device within the monitored space, wherein the second device is with the limited version of Arshad’s clinical content, wherein the limited version of Arshad’s clinical content excludes the 
Branton teaches that it was known in the document annotation and sharing art at the time of filing to include: 
the sensitive content being the annotations (see [113], users can make annotations/notes to document, and if the user does not want to share the notes with others, the annotations/notes can be marked private. Also see [100], users can choose whether their own annotations should be publicly shared, should be private, should not be displayed, or should be displayed) in order to protect privation information and annotations (see paragraph [100] of Branton).
Therefore, it would have been obvious to one of ordinary skill in the art of document annotation and sharing before the effective filing date of the claimed invention to modify the system of Arshad/Berry/ Thiyagarajan to include the sensitive content being the annotations as taught by Nuance in order to share information and educate patients. As in Branton, it is within the capabilities of one of ordinary skill in the art to include the sensitive content being annotations, and the annotations are Arshad/Berry/ Thiyagarajan’s annotations that describes the portion of the x-ray image, and the results would have been predictable to one of ordinary skill in the art of document annotation and sharing. See MPEP § 2143 (C).
Nuance teaches that it was known in the encounter information sharing art at the time of filing to include: 
the second device is a public device available to all participants (see screen shots provided from Nuance youtube video, a public display is available to all encounter participants for viewing the ) in order to share information and educate patients (see Nuance youtube video).
Therefore, it would have been obvious to one of ordinary skill in the art of sensitive information sharing before the effective filing date of the claimed invention to modify the system of Arshad to include the second device is a public device available to all participants as taught by Nuance in order to share information and educate patients. 
Regarding claims 3, 10 and 17, Arshad discloses:
the private device is a visual private device (see Fig. 34 and [330], the GUI on healthcare provider’s screen).
Regarding claims 4, 11 and 18, Arshad discloses:
the private device is an audible private device (see Fig. 34 and [338] audio information is acquired and rendered using a speaker when audio tab 940 is selected).
Regarding claims 6, 13 and 20, Arshad does not explicitly disclose:
the second device is a visual public device.
However, Nuance teaches that it was known in the encounter information sharing art at the time of filing to include: 
the second device is a visual public device (see screen shots provided from Nuance youtube video, a public display is available to all encounter participants for viewing the medical image projected from doctor’s laptop) in order to share information and educate patients (see Nuance youtube video).
Therefore, it would have been obvious to one of ordinary skill in the art of sensitive information sharing before the effective filing date of the claimed invention to modify the system of Arshad to include the second device is a visual public device as taught by Nuance in order to share information and educate patients. 
Regarding claims 7, 14 and 21, Arshad does not explicitly disclose:
the sensitive content includes one or more of: 
sensitive text-based content; 
sensitive prognosis-based content; 
sensitive diagnosis-based content; and 
sensitive complication-based content.
However, Thiyagarajan teaches that it was known in the sensitive information sharing art at the time of filing to include: the sensitive content includes sensitive text-based content (see [49] and Fig. 1A, sensitive test-based content is user name and password) in order to in order to protect sensitive information during information sharing session (see paragraph [1] of Thiyagarajan).
Therefore, it would have been obvious to one of ordinary skill in the art of sensitive information sharing before the effective filing date of the claimed invention to modify the system of Arshad to include the sensitive content includes sensitive text-based content as taught by Thiyagarajan in order to protect sensitive information during information sharing session. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Peng et al. (U.S. Patent No. 8369593) discloses annotations that describes the portion of the medical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686